DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/828350 has claims 1-18 and 32-33 pending.
Amendments to claims 1, 9, 10, and 11 change the scope of the claims. 
Previously, the claims recited that a device with data processing units that are in absence of a central processing unit – however a central processing unit previously could be interpreted as present in the device but separate from a data processing in the device. However, now the claims explicitly recite that a central processing is part of a system, and that all data processing units are in absence of claimed central processing unit. 
In addition, the claims define a device as a “storage device. Previous, the claims recited a device with non-volatile memory subarrays and data processing units in absence of a central processing unit. Now the claims recite a “storage device” that is separate from a central processing unit, the “storage device” having non-volatile memory subarrays and data processing units in absence of the central processing unit (now recited as a separate element) still within the computing system.
These changes change the scope of claims 1, 9, 10, and 11 and have necessitated further search/consideration. 
Claims 19-31 are cancelled. Claim 32-33 has been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amendments to claims 1 and 9-11 define a “storage device”.
Claim(s) 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Pub. No. US2018/0121120 filed on May 15, 2017; hereinafter Niu) in view of Hyde et al. (Pub. No. US2014/0137119 published on May 15, 2014; hereinafter Hyde) in view of Austin et al. (Pat. No. US/4885684 issued on December 5, 1989; hereinafter Austin).
Regarding claim 1, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a plurality of data processing units configured to operate 
(Niu discloses a plurality of data processing units or DPUs [0035, 0048] configured to operate [0048], e.g. “DPU is more like memory (e.g., DIMM) scaling” [0007]) 
a first data processing unit of the plurality of the data processing units, the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, the first data processing unit assigned to process data of the first memory sub-array, 
 (Niu discloses a first data processing unit or DPU of the plurality of the data processing units, e.g. “a plurality of DRAM-based processing units ( DPUs), each configured as a node in a DPU cluster architecture. According to various embodiments of the present invention, each DPU may be referred to as a node or each DPU module (which includes a plurality of DPUs) may be referred to as a node” [0035], the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array – “Each of the DPUs in the cluster architecture can be configured as all-memory, all-computation, or a combination (e.g., a hybrid memory-computation architecture)” [0051], the first data processing unit assigned to process data of the first memory sub-array [0046, 0070], e.g. “concurrently (or simultaneously) schedule activated sub-arrays in a DPU, and schedule data movement so that it is hidden by computing operations” [0046] and “when the DPU1 finishes its work, it can directly send intermediate data (or an intermediate result) to DPU2 for other computations” [0070])
the first data processing unit (cited by Niu as a second DPU) configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; 
(Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of a second memory sub-array [0045-0046] of the storage device or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
(Niu teaches transmitting/sending/forwarding instructions [0049, 0074] to execute a first child process, e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu teaches receive instructions [0049] to execute a second child process from another data processing unit, e.g. “sends a work request and/or the result from the DPU to a next DPU” [0081])

However, Niu does not disclose the following:
a plurality of data processing units configured to operate in an absence of [[a]] the central processing unit of the computing system;
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
(Hyde discloses a plurality of data processing units configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], in an absence of the central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Combine the absence of the central processing unit with the data processing units operating as part of the system of Niu. 
The motivation would have been “to identify and allocate a plurality of parallel processing tasks 516 for multi-core functionality 518 in the absence of external central processing unit multi-core calls 520” [0082 – Hyde].

However, Niu in view of Hyde does not disclose the following:
(1)	determine occurrence of a process failure at the third data processing unit; and 
(2)	re-assign the first child process for execution.
Nonetheless, this feature would have been made obvious, as evidenced by Austin.
(1) (Austin teaches determining occurrence of a process/task failure at the third data processing unit or processing component [Column 2, Lines 10-17; Claim 9, Lines 22-25], e.g. “the failure of particular data processing components in the network, the recovery of the system or the rebalancing of the load on the system requires the reassignment of some data processing tasks to other data processing components in the network” [Column 2, Lines 10-17])
(2) (Austin teaches re-assign the first child process for execution [Column 2, Lines 10-17; Column 9, Lines 31-33], e.g. “At this level the SSM LOS can replace a failed element by reassigning all functions associated with that element to another like element if one exists” [Column 9, Lines 31-33])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Austin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Austin, in the case that an occurrence of failure takes place for one of processes of Niu in view of Hyde.
The motivation would have been as follows: “recovery actions are completely handled at the hardware level” [Column 9, Lines 35-36 – Austin].
Regarding claim 3, Niu in view of Hyde in view of Austin discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit [0079, 0082], e.g. “Then the remainder of the work flow is forwarded to one or more other resources (e.g., DPUs). If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079] or “the DPU (e.g., DPU 0) that generates the job (or a work flow of jobs) finishes the job or a portion of the job as shown in box 602, then sends the remaining job(s) and/or portion(s) of the job (e.g., a remainder of the work flow) to one or more adjacent DPU nodes (e.g., a next DPU or DPU 1, 2, 3, etc.) with routing information as shown in box 604. Then, in box 606, the next DPU (or DPUs) finishes the job(s) and/or portion(s) of the job” [0082])
Regarding claim 5, Niu in view of Hyde in view of Austin discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit based on one or more re-assignment criteria.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit [0079, 0082] based on one or more re-assignment criteria, e.g. “If there 
Regarding claim 8, Niu in view of Hyde in view of Austin discloses the following: 
wherein the first data processing unit is further configured to: 
determine the occurrence of the process failure at the third data processing unit in response to receiving status information pertaining to the first child process indicating failure to execute the first child process.
(Austin teaches determining the occurrence of the process failure at the third data processing unit in response to receiving status information pertaining to the first child process indicating failure to execute the first child process, e.g. “a summary report of the error may be reported via the element control bus (ECB); this allows ESU LOS to associate an error with a particular operation and retry it. All error reports are eventually reported to the LAM, including those detected by on-line diagnostics. The LAM attempts to isolate an error to a single module, logs the error in the fault log on the isolated module, and reports any failure to a central availability manager located in the SSM V1750A via the PI-bus” [Column 9, Lines 22-31])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Austin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Austin on the first child process of Niu in view of Hyde. 
The motivation would have been as follows: “a summary report of the error may be reported” [Column 9, Lines 22-23 – Austin].
Regarding claim 9, Niu discloses the following: 
(Currently amended) A method of responding to a process failure of a data processing unit (DPU) of a plurality of DPUs of a storage device of a computing system, 
the storage device comprising a non-volatile memory and the plurality of DPUs, 
(Niu discloses the storage device comprising a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], and the plurality of DPUs [0035], e.g. “a DPU in the hardware 150” [0043])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non-volatile memory, 
(Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035] and a memory sub-array of the non-volatile memory [0040, 0043, 0049])
the method performed at a first DPU comprising a first 
(Niu discloses the method performed at a first DPU, e.g. one of the DPU modules, comprising a first PiNVSM [0065-0066])
the method comprising: 
receiving instructions to execute a parent process from a second data processing unit of the storage device; 
(Niu discloses a second DPU receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
receiving instructions to execute a first child process from another data processing unit of the storage device; [[and]] 
(Niu discloses receiving instructions to execute a first child process from another data processing unit of the storage device – see events of forwarding a workload from one DPU to the next “and so on and so forth” – meaning another data processing unit can receive instructions of a work load remainder” [0074])
transmitting instructions to execute a second child process associated with the parent process to a third data processing unit of the storage device; 
(Niu discloses transmitting instructions to execute a second child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])

However, Niu does not disclose the following:
the storage device configured to operate without use of a central processing unit of the computing system, 
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
Hyde discloses that the storage device configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], without use of a central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the substrate that is operable to execute 1819 parallel processing tasks for multi-core functionality in the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combine the absence of the central processing unit with the data processing units operating as part of the system of Niu. 
The motivation would have been “to identify and allocate a plurality of parallel processing tasks 516 for multi-core functionality 518 in the absence of external central processing unit multi-core calls 520” [0082 – Hyde].

However, Niu in view of Hyde does not disclose the following:
(1)	receiving status information pertaining to the second child process indicating a process failure at the third data processing unit; and 
(2)	re-assigning the first child process for execution.  
Nonetheless, this feature would have been made obvious, as evidenced by Austin.
(1) (Austin teaches receiving status information pertaining to the second child process/task indicating a process failure at the third data processing unit [Column 2, Lines 10-17; Claim 9, Lines 22-25], e.g. “the failure of particular data processing components in the network, the recovery of the system or the rebalancing of the load on the system requires the reassignment 
(2) (Austin teaches re-assign the first child process for execution [Column 2, Lines 10-17; Column 9, Lines 31-33], e.g. “At this level the SSM LOS can replace a failed element by reassigning all functions associated with that element to another like element if one exists” [Column 9, Lines 31-33])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Austin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Austin, in the case that an occurrence of failure takes place for one of processes of Niu in view of Hyde.
The motivation would have been as follows: “recovery actions are completely handled at the hardware level” [Column 9, Lines 35-36 – Austin].
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Austin in view of Cagno et al. (Pub. No. US2011/0113279 published on May 12, 2011; hereinafter Cagno).
Regarding claim 2, Niu in view of Hyde in view of Austin does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to determining the occurrence of the process failure.  
Nonetheless, this feature would have been made obvious, as evidenced by Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information [0079, 0114], e.g. “transmits the state changes” [0079], pertaining to the parent process to the second data processing unit [0114] in response to determining/detecting the occurrence of the process failure 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the transmitting step of Cagno in response to determining the occurrence of the process failure of Niu in view of Hyde in view of Austin.
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno].
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Austin in view of Sengupta et al. (Pub. No. US2009/0282418 published November 12, 2009; hereinafter Sengupta.
Regarding claim 4, Niu in view of Hyde in view of Austin does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Nonetheless, this feature would have been made obvious, as evidenced by Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process [0059; Claim 9 of Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Sengupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the transmitting step of Sengupta to terminate any further processing of the first child process of Niu in view of Hyde in view of Austin. 
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Hyde in view of Austin in view of De Waegeneer et al. (Pub. No. US2017/0255473 filed on March 2, 2016; hereinafter De Waegeneer).
Regarding claim 6, Niu in view of Hyde in view of Austin does not disclose the following: 
wherein the first data processing unit is further configured to: 
(1)	determine a failure to receive status information from the third data processing unit within a predetermined period of time; and 
(2)	determine the occurrence of a process failure at the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.
Nonetheless, this feature would have been obvious, as evidenced by De Waegeneer.
(1) (De Waegeneer teaches determining a failure to receive status information [0039, 0041] from the third data processing unit within a predetermined period of time, e.g. “the operating system 210 may determine that the first worker fails to complete the first task based on determining that the running time of the first worker exceeds a threshold time period” [0042])
(2) (De Waegeneer teaches determine the occurrence of a process failure at the third data processing unit [0042] in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time, e.g. “In another example, the operating system 210 may determine that the first worker fails to complete the first task based on determining that the running time of the first worker exceeds a threshold time period. Responsive to determining that the first task fails, the operating system 210 may queue the first task to be processed by a worker in the new task manager. The worker in the new task manager can then retrieve the first task from the shared queue and process the task” [0042])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of De Waegeneer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining steps of De Waegeneer in accordance with the process failure of Niu in view of Hyde in view of Austin. 
The motivation would have been to “ensure that no new processes get delayed or otherwise affected by the restart” [0043 – De Waegeneer].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Hyde in view of Austin in view of Aziz et al. (Pat. No. US/6597956 issued on July 22, 2003; hereinafter Aziz).
Regarding claim 7, Nia in view of Hyde in view of Austin does not disclose the following: 
wherein the first data processing unit is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.  
Nonetheless, this feature would have been obvious, as evidenced by Aziz.
(Aziz teaches that the first data processing unit or master device is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nia in view of Hyde in view of Austin with the teachings of Aziz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: To apply feature of a restart command of Aziz on a first data processing unit of Nia in view of Hyde in view of Austin, in response to determined failure from the third processing unit of Nia in view of Hyde in view of Austin. 
The motivation would have been to ensure “that VSFs” or virtual server farms “in the computing grid controlled by the master segment manager are adequately serviced by one or more slave segment managers” [Column 17, Lines 56-60 – Aziz].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Austin.
Regarding claim 10, Niu discloses the following: 
(Currently amended)A computing system comprising a central processing unit and a storage device, 
(Niu teaches that a computing system comprises a central processing unit [0045] and a storage device or “a storage unit” [0011])
the storage device comprising a non-volatile memory and a plurality of data processing units (DPUs), 
(Niu teaches that the storage device comprising a non-volatile memory or DIMM [0040] and a plurality of data processing units (DPUs) or “DPU modules” [0040])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non- volatile memory, 
Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035] and a memory sub-array of the non-volatile memory [0040, 0043, 0049])
the storage device comprising: -4-Application No.: 15/828,350 Filing Date: November 30, 2017 
means for receiving instructions to execute a parent process at a first data processing unit of the plurality of DPUs the plurality of DPUs 
(Niu discloses receiving instructions [0049] to execute a parent process or “work load” at first data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
means for transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs
Niu discloses transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs, e.g. a first child process transmitted to second DPU [0074])
means for receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs; and 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])
means for re-assigning the first child process for execution.  
(Austin teaches re-assign the first child process for execution [Column 2, Lines 10-17; Column 9, Lines 31-33], e.g. “At this level the SSM LOS can replace a failed element by reassigning all functions associated with that element to another like element if one exists” [Column 9, Lines 31-33])

However, Niu does not disclose the following:
means for receiving status information pertaining to the first child process indicating a process failure at the third data processing unit; 
Nonetheless, this feature would have been made obvious, as evidenced by Austin.
(Austin teaches receiving status information pertaining to the first child process/task indicating a process failure at the third data processing unit [Column 2, Lines 10-17; Claim 9, Lines 22-25], e.g. “the failure of particular data processing components in the network, the recovery of the system or the rebalancing of the load on the system requires the reassignment of some data processing tasks to other data processing components in the network” [Column 2, Lines 10-17])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Austin. 
Austin, for the purpose of gathering information on the first child process of Niu. 
The motivation would have been as follows: “a summary report of the error may be reported” [Column 9, Lines 22-23 – Austin].
Claim(s) 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Austin in view of Ozaki et al. (Pub. No. US2015/0355935 published on December 10, 2015; hereinafter Ozaki).
Regarding claim 11, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a first data processing unit of the plurality of the data processing units, 
(Niu discloses a first data processing unit of the plurality of the data processing units)
the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, 
(Niu discloses the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by 
the first data processing unit assigned to process data of the first memory sub-array, 
(Niu teaches that the first data processing unit [0040, 0043] assigned to process data [0046, 0048] of the first memory sub-array [0046, 0048-0049], e.g. “single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
the first data processing unit configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; -5-Application No.: 15/828,350 Filing Date: November 30, 2017 
(Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of the storage device [0045-0046] or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
(Niu discloses transmitting instructions to execute a first child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])

However, Niu does not disclose the following:
a plurality of data processing units communicatively coupled to the non-volatile memory and configured to operate in an absence of [[a ]]the central processing unit of the computing system; and 
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
(Hyde discloses a plurality of data processing units communicatively coupled to the non-volatile memory and configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], in an absence of the central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the substrate that is operable to execute 1819 parallel processing tasks for multi-core functionality in the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combine the absence of the central processing unit with the data processing units operating as part of the system of Niu. 
The motivation would have been “to identify and allocate a plurality of parallel processing tasks 516 for multi-core functionality 518 in the absence of external central processing unit multi-core calls 520” [0082 – Hyde].

Niu in view of Hyde does not disclose the following:
(1)	detect occurrence of a processing issue at the first data processing unit; 
(2)	re-assign the first child process for execution.
Nonetheless, this feature would have been made obvious, as evidenced by Austin.
(1) (Austin teaches detecting occurrence of a processing issue at the first data processing unit [Column 2, Lines 10-17; Claim 9, Lines 22-25], e.g. “the failure of particular data processing components in the network, the recovery of the system or the rebalancing of the load on the system requires the reassignment of some data processing tasks to other data processing components in the network” [Column 2, Lines 10-17])
(2) (Austin teaches re-assign the first child process for execution [Column 2, Lines 10-17; Column 9, Lines 31-33], e.g. “At this level the SSM LOS can replace a failed element by reassigning all functions associated with that element to another like element if one exists” [Column 9, Lines 31-33])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Austin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Austin, in the case that an occurrence of failure takes place for one of processes of Niu in view of Hyde.
The motivation would have been as follows: “recovery actions are completely handled at the hardware level” [Column 9, Lines 35-36 – Austin].

However, Niu in view of Hyde in view of Austin does not disclose the following:
(1)	parse a jobs queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; 
(2)	parse a tasks queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; and 
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of a change in a portion corresponding to the problem portion of the process content that has failed or the data source portion of the problem portion” [0295])
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute (that is, the specified portion is B and the data source portion of the specified portion is A), the similar process to the process "A, B, C" is retrieved” [0176])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the parsing techniques of Ozaki responsive to detecting occurrence of the processing issue at the first data processing unit of Niu in view of Hyde in view of Austin.
Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Hyde in view of Austin.
Ozaki].
Regarding claim 12, Niu in view of Hyde in view of Austin in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the parent process among the unexecuted processes in the jobs queue.  
(Niu teaches that the first data processing unit is further configured to retrieve a process descriptor – see workflow details [0078] and “(resource#, job#) pair” [0079] – pertaining to the parent process [0074] among the unexecuted processes in the jobs queue or workflow [0079])
Regarding claim 13, Niu in view of Hyde in view of Austin in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the first child process among the unexecuted processes in the tasks queue, in response to retrieving a process descriptor pertaining to the parent process.  
(Ozaki teaches that the first data processing unit is further configured to retrieve a process descriptor pertaining to the child process among the unexecuted processes in the tasks queue, the task queue containing part contents represented through “the information including an order of the executed part contents, a branch route, a value of the input/output of each part content, an execution time of each part content, and an execution success/failure of each part content” [0052], in response to retrieving a process descriptor or process contents pertaining to the parent process [0052], e.g. “retrieve, when information for specifying a first process content that has been executed among the plurality of process contents and information for specifying one of the plurality of part contents that has failed to execute as a problem portion among the plurality of part contents included in the first process content are input, one of the plurality of process contents similar to the first process content from the plurality of process contents stored in the storage resource” [0009])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implementing the retrieving step of Ozaki with respect to the parent process or child process of Niu in view of Hyde in view of Austin.
The motivation would have been to benefit from a management system that “acquire and hold information on a process instance” [0052 – Ozaki].
Regarding claim 16, Niu in view of Hyde in in view of Austin view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit [0079, 0082] distinct from the third data processing unit, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in in view of Austin view of Ozaki in view of Cagno.
Regarding claim 14, Niu in view of Hyde in in view of Austin view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to detecting the occurrence of the processing issue at the first data processing unit.  
Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit, e.g. “The detection module 350a constantly monitors 530 the status of the slave SSDC 170” [0114], pertaining to the parent process to the second data processing unit [0114] in response to detecting the occurrence of the processing issue at the first data processing unit [Abstract; 0114])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in in view of Austin view of Ozaki with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply this teaching of Cagno responsive to detecting the occurrence of the processing issue at the first data processing unit of Niu in view of Hyde in in view of Austin view of Ozaki.
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno].
Regarding claim 15, Niu in view of Hyde in in view of Austin view of Ozaki in view of Cagno discloses the following: 
wherein the first data processing unit is further configured to: -6-Application No.: 15/828,350 Filing Date: November 30, 2017 
receive an execution confirmation command from the second data processing unit, corresponding to the parent process; and 	
(Austin teaches receiving an execution confirmation command from the second data processing unit, corresponding to the parent process [Column 2, Lines 4-17; Column 9, Lines 21-27], e.g. “the programmer will assign component data processing tasks to each of the plurality of processors in the network. If the processing loads were to remain the same over time for each of the component data processors, then the programmer could expect that the overall complex function would be successfully executed in a reasonably efficient manner. However, because of changes over time and the data flowing 
in response to receiving the execution confirmation command, re-assign the first child process for execution.  
(Austin teaches, in response to receiving the execution confirmation command, re-assign the first child process for execution [Column 9, Lines 27-33])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Austin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Austin on the child process of Niu in view of Hyde.
The motivation would have been as follows: “recovery actions are completely handled at the hardware level” [Column 9, Lines 35-36 – Austin].
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in in view of Austin view of Ozaki in view of Sengupta.
Regarding claim 17, Niu in view of Hyde in in view of Austin view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Nonetheless, this feature would have been made obvious, as evidenced by Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the scheduling of the first computation job makes the number of jobs scheduled and being processed at the first DPU equal to a maximum threshold” [0059])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in in view of Austin view of Ozaki with the teachings of Sengupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Sengupta to terminate any further processing of the first child process of Niu in view of Hyde in in view of Austin view of Ozaki.
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in in view of Austin view of Ozaki in view of Aziz.
Regarding claim 18, Niu in view of Hyde in in view of Austin view of Ozaki does not disclose the following: 
wherein the processing issue includes execution of a restart operation at the first data processing unit.
(Aziz teaches that the processing issue includes execution of a restart operation at the first data processing unit [Column 17, Lines 63-67; Column 18, Lines 1-3], e.g. “If a particular slave segment manager 910 does not respond in a specified period of time, master segment manager 908 attempts to restart the particular slave segment manager 910” [Column 17, Line 67; Column 18, Lines 1-3])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in in view of Austin view of Ozaki with the teachings of Aziz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: To apply feature of a restart command of Aziz on a first data processing unit of Niu in view of Hyde in in Austin view of Ozaki, in response to determined failure from the third processing unit of Niu in view of Hyde in in view of Austin view of Ozaki. 
The motivation would have been to ensure “that VSFs” or virtual server farms “in the computing grid controlled by the master segment manager are adequately serviced by one or more slave segment managers” [Column 17, Lines 56-60 – Aziz].
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Austin in view of Ozaki.
Regarding claim 32, Niu in view of Hyde in view of Austin does not disclose the following: 
wherein the first data processing unit is further configured to: 
in response to detecting an occurrence of a processing issue at the first data processing unit: 
(1) 	parse a jobs queue at the first data processing unit for unexecuted processes; and 
(2) 	parse a tasks queue at the first data processing unit for unexecuted processes.  
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of a change in a portion corresponding to the problem portion of the process content that has failed or the data source portion of the problem portion” [0295]) 
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Hyde in view of Austin.
The motivation would have been to produce “an effect of reducing a fault handling time for an operation management job” [0044 – Ozaki].
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Austin in view of Devadoss et al. (Pub. No. US 2011/0271285 published on November 3, 2011; hereinafter Devadoss).
Regarding claim 33, Niu in view of Hyde in view of Austin does not disclose the following:
wherein the first data processing unit is further configured to: 
in response to determining the occurrence of the process failure at the third data processing unit, updating status information of the process that failed on the third data processing unit in a tasks queue.
Nonetheless, this feature would have been made obvious, as evidenced by Devadoss.
(Devadoss teaches, in response to determining the occurrence of the process failure, e.g. “quit with error status” [0040], at the third data processing unit, updating status information of the process [0042] that failed on the third data processing unit in a tasks queue [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Austin with the teachings of Devadoss. 
Devadoss in a queue associated with tasks of Niu in view of Hyde in view of Austin.
The motivation would have been to “further processing of the present task depending on the anticipated wait time required to obtain exclusive access to the resource” [0039 – Devadoss].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed November 24, 2020, with respect to claims 1-18 & 32-33. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-18 & 32-33. Therefore, Examiner maintains rejection of the claims over 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 27, 2021



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199